Title: From James Madison to Thomas Jefferson, 24 March 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirAlexanda. Mar: 24: 93
I wrote at Baltimore, but the letter being too late for the mail, I have suppressed it. It contained nothing of consequence. We arrived here to day (2 OC) and shall proceed to Colchester tonight. Our journey has been successful; tho’ laborious for the horses. The roads bad generally from Head of Elk; on the North of Baltimore, and thence to George Town, excessively so. I am just told by Mr. R. B. Lee here, that Rutherford is elected, so is Griffin, Nicholas, & New. The other elections are unknown here. Yrs. always & affey.
Js. Madison Jr
